DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Document No. 2002-337890 to Kuge et al. (hereafter Kuge ‘890).
Regarding claim 1, Kuge ‘890 discloses bag (1) comprising: a film (4) defining a containable space, the film comprising a first area (2b) and a second area (2a) both facing the containable space (Fig. 3); an elongated tearing guide piece (10) directly or indirectly bonded to the first area (Fig. 3); an elongated belt-shaped base (8b) disposed between the tearing guide piece (10) and the second area (2a) along the tearing guide piece to separate the tearing guide piece from the second area (Figs. 3 and 4); a tab (16) defined by a cut portion (15) penetrating through the first area of the film (Fig. 2), the tearing guide piece (Fig. 2 front view of the fastener bag and Fig. 4 diagram of the fastener device of the fastener bag according to the present invention as viewed from the inside), and the belt-shaped base (Fig. 2 front view of the fastener bag and Fig. 4 diagram of the fastener device of the fastener bag according to the present invention as viewed from the inside), and not penetrating through the second area (FIG. 1 rear view of a fastener bag); and a surrounding seal area (heat-sealed area 14) intersecting the tearing guide piece in a width direction.  Kuge ‘890 discloses the heat-sealed area (14) is formed by heat-sealing both sides of the bag-like container (machine translation paragraph [0020], which meets the recitation “the surrounding seal area bonding the first area and the second area to define an area surrounding the tab.”
Regarding claim 2, Kuge ‘890 discloses the film defines the containable space by being folded and providing two side portions of the bag (Figs. 1 and 2), the first area and the second area are mutually opposed across the containable space, and a bonding portion (5), at which ends of the film (4a, 4b) are bonded, is formed on the second area (Fig. 3).
Regarding claim 5, Kuge ‘890 discloses the surrounding seal area (14) is adjacent to an at least one side portion of the bag defined by folding the film, the surrounding seal area surrounding the tab in cooperation with the at least one of the side portions (Fig. 2).
Regarding claim 6, Kuge ‘890 discloses the surrounding seal area (14) surrounds the tab by itself (Figs. 2 and 4).
Regarding claim 7, Kuge ‘890 discloses an opposite base (9b) disposed along and opposite the belt-shaped base (8b), the opposite base being bonded to the first area (Fig. 3); and a pair of engagement portions (9a, 8a) protruding from respective ones of the belt-shaped base and the opposite base, the pair of engagement portions being engageable with each other (Fig. 3).
Regarding claim 18, Kuge ‘890 discloses bag (1) comprising: a film (4) defining a containable space, the film comprising a first area (2b) and a second area (2a) both facing the containable space (Fig. 3); an elongated tearing guide piece (10) directly or indirectly bonded to the first area (Fig. 3); an elongated belt-shaped base (8b) disposed between the tearing guide piece (10) and the second area (2a) along the tearing guide piece (Figs. 3 and 4); a tab (16) defined by a cut portion (15) penetrating through the first area of the film (Fig. 2), the tearing guide piece (Fig. 2 front view of the fastener bag and Fig. 4 diagram of the fastener device of the fastener bag according to the present invention as viewed from the inside), and the belt-shaped base (Fig. 2 front view of the fastener bag and Fig. 4 diagram of the fastener device of the fastener bag according to the present invention as viewed from the inside), and not penetrating through the second area (FIG. 1 rear view of a fastener bag); and a surrounding seal area (heat-sealed area 14) intersecting the tearing guide piece in a width direction.  Kuge ‘890 discloses the heat-sealed area (14) is formed by heat-sealing both sides of the bag-like container (machine translation paragraph [0020], which meets the recitation “the surrounding seal area bonding the first area and the second area to define an area surrounding the tab.”
Regarding claim 19, Kuge ‘890 discloses the belt-shaped base (8b) is disposed to separate the tearing guide piece (10) from the second area (Figs. 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349).
Regarding claim 1, Namba ‘349 discloses bag comprising: a film defining a containable space, the film comprising a first area (11A) and a second area (11B) both facing the containable space; an elongated tearing guide piece (5) attached to the first area (11A; paragraph [0093]), which encompasses the recitation “an elongated tearing guide piece directly or indirectly bonded to the first area”; an elongated belt-shaped base (21A) disposed along the tearing guide piece (Fig. 28); a tab (61) defined by a cut portion (62) penetrating through the first area of the film, the tearing guide piece, and the belt-shaped base and not penetrating through the second area (Fig. 28); and a surrounding seal area (120) intersecting the tearing guide piece in a width direction, the surrounding seal area bonding the first area and the second area to define an area surrounding the tab (Fig. 27).
However, Namba ‘349 (the embodiment depicted in Figs. 27 and 28) does not disclose the elongated belt-shaped base (21A) disposed between the tearing guide piece (5) and the second area (11B).  Namba ‘349 teaches that it is known in the art to dispose the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in an analogous embodiments depicted in Figs. 20 and 22.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dispose the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in the embodiment depicted in Figs. 27 and 28 of Namba ‘349, as in the embodiments depicted in Figs. 20 and 22 of Namba ‘349, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Insofar as Figs. 20 and 22 of Namba ‘349 depict the elongated belt-shaped base (21A) is completely interposed between the tearing guide piece (5) and the second area (11B), disposing the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in the embodiment depicted in Figs. 27 and 28 of Namba ‘349, as in the embodiments depicted in Figs. 20 and 22 of Namba ‘349 and discussed above, meets the structure implied by the functional recitation “to separate the tearing guide piece from the second area”.  
Regarding claim 2, Namba ‘349 discloses the film defines the containable space by being folded and providing two side portions (10A) of the bag, the first area and the second area are mutually opposed across the containable space, and a bonding portion (14), at which ends of the film are bonded, is formed on the second area.
Regarding claim 3, Namba ‘349 discloses the film comprises a portion (10A) interfolded toward the containable space at least one of side portions of the bag, and at least one of the first area (11A) and the second area (11B) defines the interfolded portion (paragraph [0029]).
Regarding claim 4, Namba ‘349 discloses at least one of side portions (10A) of the bag is formed by folding the film and the at least one of the side portions is spaced apart from a longitudinal end of the tearing guide piece and a longitudinal end of the belt-shaped base (Fig. 27).
Regarding claim 5, Namba ‘349 discloses the claimed invention, especially the surrounding seal area (120) being adjacent to at least one of the side portions (10A) of the bag defined by folding the film.  However, Namba ‘349 does not disclose the surrounding seal area (120) surrounding the tab (61) in cooperation with the at least one of the side portions (Fig. 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to eliminate the portion of the surrounding seal (120) adjacent the sealing portion (12) of the side portion (10A), which meets the recitation “the surrounding seal area surrounding the tab in cooperation with the at least one of the side portions”, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding claim 6, Namba ‘349 discloses the surrounding seal area (120) surrounds the tab (61) by itself (Fig. 27).
Regarding claim 7, Namba ‘349 discloses an opposite base (22A) disposed along and opposite the belt-shaped base, the opposite base being bonded to the first area; and a pair of engagement portions (21B, 21C and 22B, 22C) protruding from respective ones of the belt-shaped base and the opposite base, the pair of engagement portions being engageable with each other.
Regarding claim 8, the tearing guide piece (5) is bonded to the first area (11A) through the opposite base (22A; paragraph [0095]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349) and U.S. Patent No. 5,836,687 to Chiesa.
Regarding claim 9, Namba ‘349 discloses the claimed invention, except for a cut portion formed at a position different from the tab, the cut portion penetrating through the first area of the film and the tearing guide piece without penetrating through the belt-shaped base.  Chiesa teaches that it is known in the art to form a cut portion at a position different from a tab, the cut portion penetrating through a first area of a film (film 13) and a tearing guide piece (7) without penetrating through a belt-shaped base (Fig. 7) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a cut portion at a position different from the tab, the cut portion penetrating through the first area of the film and the tearing guide piece without penetrating through the belt-shaped base in the Namba ‘349 bag, as in Chiesa, in order to allow the removal of the tearing guide piece while maintaining an air-tight seal.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2016/163349 to Namba et al. (hereafter Namba ‘349) and Japanese Document No. 2002-337890 to Kuge et al. (hereafter Kuge ‘890).
Regarding claim 18, Namba ‘349 discloses bag comprising: a film defining a containable space, the film comprising a first area (11A) and a second area (11B) both facing the containable space; an elongated tearing guide piece (5) attached to the first area (11A; paragraph [0093]), which encompasses the recitation “an elongated tearing guide piece directly or indirectly bonded to the first area”; an elongated belt-shaped base (21A) disposed along the tearing guide piece (Fig. 28); a tab (61) defined by a cut portion (62) penetrating through the first area of the film, the tearing guide piece, and the belt-shaped base and not penetrating through the second area (Fig. 28); and a surrounding seal area (120) intersecting the tearing guide piece in a width direction, the surrounding seal area bonding the first area and the second area to define an area surrounding the tab (Fig. 27).
However, Namba ‘349 (the embodiment depicted in Figs. 27 and 28) does not disclose the elongated belt-shaped base (21A) disposed between the tearing guide piece (5) and the second area (11B).  Namba ‘349 teaches that it is known in the art to dispose the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in an analogous embodiments depicted in Figs. 20 and 22.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dispose the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in the embodiment depicted in Figs. 27 and 28 of Namba ‘349, as in the embodiments depicted in Figs. 20 and 22 of Namba ‘349, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Furthermore, Namba ‘349 does not disclose the claimed invention, especially a surrounding area bonding the first and second area. However, Namba ‘349 does not disclose the surrounding seal area resulting in an area adjacent to the tab being spatially separated from the containable space.  Kuge ‘890 teaches that it is known in the art to provide a surrounding seal area (14) in an area adjacent to a tab that spatially separates the tab from a containable space in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the surrounding seal area resulting in an area adjacent to the tab being spatially separated from the containable space in the Namba ‘349 bag, as in Kuge ‘890, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 19, Figs. 20 and 22 of Namba ‘349 depict the elongated belt-shaped base (21A) is completely interposed between the tearing guide piece (5) and the second area (11B).  Therefore, disposing the elongated belt-shaped base (21A) between the tearing guide piece (5) and the second area (11B) in the embodiment depicted in Figs. 27 and 28 of Namba ‘349, as in the embodiments depicted in Figs. 20 and 22 of Namba ‘349 and discussed above, meets the structure implied by the functional recitation “the belt-shaped base is disposed to separate the tearing guide piece from the second area.”  

Response to Arguments
Applicant’s arguments filed 11/15/2022 have been fully considered but they are not persuasive.
	In response to applicant’s argument that Namba ‘349 teaches an alternative path that that followed by the claims of the current application because Namba ‘349 illustrates another belt-shaped base (22A) separating the cut tape (5) from the second area (11B), which is not required by applicant’s invention, it must be noted that Namba ‘349 discloses the elongated belt-shaped base (21A) is completely interposed between the tearing guide piece (5) and the second area (11B), as claimed and discussed above.  The fact that belt-shaped base (22A) is additional structure not claimed is irrelevant.

Applicant’s arguments with respect to claims 1, 2, 5-7, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734